Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3-16-22 has been entered.
 
Allowable Subject Matter
The combination of both dependent claim 4 and dependent claim 5 together with all of the limitations of the base claim and any intervening claims would be allowable over the prior art of record. 
Response to the applicant’s arguments 
The previous rejection is withdrawn. Applicant’s amendments are entered.
A new search has been conducted and a new reference was found. 

    PNG
    media_image1.png
    642
    1086
    media_image1.png
    Greyscale
Claim 1 is amended to recite and Heidoff is silent but Borthakur teaches “…selecting one or more desired topics from a set of subscriptions of a publish-subscribe messaging system based on the travel state, wherein the set of subscriptions comprise one or more topics stored in a database of the publish-subscribe messaging system, (see FIG. 7, blocks 700-708) and the one or more desired topics are selected from among the one or more topics; and subscribing to the one or more desired topics provided by a remote server”.   (see FIG. 8, where subscribers 510a-c where the channels can provide the data via a subscription event request and the data is provided from the channels 500a, 500b, and 500c from the publish and subscribe system 600)
	It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of BORTHAKUR with the disclosure of Heidoff since BORTHAKUR teaches that a publish subscription server can include channels 500a-c and receive content from a second server 300. Based on an event or request, several subscribers can receive a subscription and provide this to the subscribers 510a-c from each of the channels 500a-c.  The event can be a query from a device to satisfy and provide the data. See col. 23, lines 11-60 and FIG. 6 and the abstract.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3 and 13 and 15 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2008/0178196 A1 to Heidoff et al. that is assigned to GOOGLE™ and in view of United States Patent Application Pub. No.: US 2019/0050790A1 to Ferguson that was filed in 2017 and in view of Japanese Patent Pub. No.: JP4984861B2 that was filed in 2006 (hereinafter “the 861 publication”) and in view of United States Patent No.: 7,437,375 B2 to Borthakur et al that was filed in 2004. 
    PNG
    media_image2.png
    850
    680
    media_image2.png
    Greyscale

In regard to claim 1 and claim 13, Heidoff is silent but Ferguson teaches “…1. A method comprising:
determining a travel state of a subject vehicle based on vehicle data;  (see paragraph 138-140 and FIG. 13-14 where the fleet manager can track the av to dispatch the av)
In regard to claim 1, and 13, Heidoff is silent but the ‘861 teaches “….provided by a component within the subject vehicle, wherein the travel state includes
 a plurality of metrics associated with the subject vehicle, and wherein the plurality of metrics indicate a speed 
of the subject vehicle, a location of the subject vehicle, and a travel direction of the subject vehicle;”  (see paragraph 1-10 and claims 1-6 where depending on the travel state of the vehicle different music can be played; see paragraph 1-10 from the bottom where the vehicle can play different music when the vehicle moves from the rural general road to a highway and is moving faster, or alternatively where the vehicle is idling a first music is played where as when the vehicle is moving in a direction the music can be changed; see parargraph 1-14 where the vehicle has sensors including “…The vehicle state detection unit 11 detects a control state of the vehicle (vehicle speed, engine speed, accelerator opening, brake operation state, shift state, etc.), and includes, for example, a sensor. The environmental state detector 12 detects the environmental state of the vehicle (vehicle position, time, weather, etc.). For example, the environmental state detection unit 12 includes a GPS (Global Positioning System), a timer, a sensor, and the like.” And then will play different music tones and musicgen in claims 1-6)
	It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of the ‘861 JP publication with the disclosure of Heidoff since the ‘861 JP publication teaches that a vehicle can determine 1. A GPS location, 2. A vehicle position, 3. A vehicle speed cruise on a highway, 4. If the vehicle is on a general low speed road, and 5 if the vehicle is idling or not and then will play different vehicle music depending on the different items 1-5 above.   This can provide different music or sounds depending on the different vehicle state whereas if the vehicle is idling a first music is played while on a second high speed highway a second different music is played.  See paragraphs 1-18, claim 1-8 and the abstract of the ‘861. 

Heidoff is silent but Ferguson teaches “…selecting one or more desired topics from a set of subscriptions based on the travel state,”  (see paragraph 108-114;  FIG. 13, block 1302-1310 where a subscription information from a user is input into the user interface and a time interval for delivery to the user and then the subscription is stored and a handling for the item based on the input itinerary is provided and the vehicle is provided based on the autonomous vehicle handling and where the fleet manager can dispatch the av from a current location to meet the user and then become reassigned; see FIG. 13-14) 
    PNG
    media_image3.png
    835
    932
    media_image3.png
    Greyscale

Heidoff discloses “…wherein the set of subscriptions comprise one or more topics stored in a database, and (see block 30-36 where the personal interest profiles for a user and keywords are shared and shared content is monitored and a user notification is provided indicating a subscription based on personal interest)

    PNG
    media_image4.png
    603
    758
    media_image4.png
    Greyscale
the one or more desired topics are selected from among the one or more topics; and  (see paragraph 18 and where in Fig. 1,  a notification is provided based on the personal interest profile in block 15-24 and keywords are monitored in block 28, important events, personal interest, or shared content sources to monitor from the shared content sources to generate a message 14) 
subscribing to the one or more desired topics provided by a remote server.  (see paragraph 24-28) (see paragraph 18 and where in Fig. 1,  a notification is provided based on the personal interest profile in block 15-24 and keywords are monitored in block 28, important events, personal interest, or shared content sources to monitor from the shared content sources to generate a message 14 and a notification based on personal profiles 24 and application notifications in block 18)
	It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of Ferguson with the disclosure of Heidoff since Ferguson teaches that an automatic subscription can be provided by a fleet management module that can determine where the robot is and assign the robot to automatically fill the subscription that is automatically requested by the individual customer 202. See FIG. 13-14 where the subscription information can be provided to the fleet manager and the robot can fulfill the subscription each day at the provided time until it is cancelled in an automatic manner. This can provide goods or services to the customer using an autonomous vehicle in a completely automatic manner at repeated intervals. See blocks 1302-1410 and the abstract and paragraph 107-120 and 130-138 of Ferguson.

    PNG
    media_image1.png
    642
    1086
    media_image1.png
    Greyscale
Claim 1 is amended to recite and Heidoff is silent but Borthakur teaches “…selecting one or more desired topics from a set of subscriptions of a publish-subscribe messaging system based on the travel state, wherein the set of subscriptions comprise one or more topics stored in a database of the publish-subscribe messaging system, (see FIG. 7, blocks 700-708) and the one or more desired topics are selected from among the one or more topics; and subscribing to the one or more desired topics provided by a remote server”.   (see FIG. 8, where subscribers 510a-c where the channels can provide the data via a subscription event request and the data is provided from the channels 500a, 500b, and 500c from the publish and subscribe system 600)
	It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of BORTHAKUR with the disclosure of Heidoff since BORTHAKUR teaches that a publish subscription server can include channels 500a-c and receive content from a second server 300. Based on an event or request, several subscribers can receive a subscription and provide this to the subscribers 510a-c from each of the channels 500a-c.  The event can be a query from a device to satisfy and provide the data. See col. 23, lines 11-60 and FIG. 6 and the abstract.

Claim 13 is amended to recite and Heidoff is silent but Borthakur teaches “…a subscription database of a queuing telemetry transport Mqtt messaging system”, (see FIG. 7, blocks 700-708)”.   (see FIG. 8, where subscribers 510a-c where the channels can provide the data via a subscription event request and the data is provided from the channels 500a, 500b, and 500c from the publish and subscribe system 600)
	It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of BORTHAKUR with the disclosure of Heidoff since BORTHAKUR teaches that a publish subscription server can include channels 500a-c and receive content from a second server 300. Based on an event or request, several subscribers can receive a subscription and provide this to the subscribers 510a-c from each of the channels 500a-c.  The event can be a query from a device to satisfy and provide the data. See col. 23, lines 11-60 and FIG. 6 and the abstract.


Claims 2 and 14 are cancelled. 
In regard to claim 2 and claim 14, Heidoff is silent but Ferguson teaches “2. The method of claim 1, wherein:
the vehicle data is provided by a component within the subject vehicle; and
determining the travel state of the subject vehicle based on the vehicle data(see paragraph 108-114;  FIG. 13, block 1302-1310 where a subscription information from a user is input into the user interface and a time interval for delivery to the user and then the subscription is stored and a handling for the item based on the input itinerary is provided and the vehicle is provided based on the autonomous vehicle handling; see paragraph 100-105)
further comprises determining at least one of a metric based on the vehicle data and a
status of the component based on the vehicle data.  (see FIG. 12 where the fleet provides a sensor system 170 to monitor the vehicles) 

    PNG
    media_image5.png
    939
    849
    media_image5.png
    Greyscale

	It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of Ferguson with the disclosure of Heidoff since Ferguson teaches that an automatic subscription can be provided by a fleet management module that can determine where the robot is and assign the robot to automatically fill the subscription that is automatically requested by the individual customer 202. See FIG. 13-14 where the subscription information can be provided to the fleet manager and the robot can fulfill the subscription each day at the provided time until it is cancelled in an automatic manner. This can provide goods or services to the customer using an autonomous vehicle in a completely automatic manner at repeated intervals. See blocks 1302-1410 and the abstract and paragraph 107-120 and 130-138 of Ferguson.

In regard to claim 3 and claim 15, Heidoff discloses “….3. The method of claim 2, wherein selecting the one or more desired topics from the set of subscriptions ….further comprises identifying the one or more desired topics based on the plurality of metrics” (see paragraph 24-28) (see paragraph 18 and where in Fig. 1,  a notification is provided based on the personal interest profile in block 15-24 and keywords are monitored in block 28, important events, personal interest, or shared content sources to monitor from the shared content sources to generate a message 14 and a notification based on personal profiles 24 and application notifications in block 18) 
    PNG
    media_image6.png
    907
    847
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    936
    822
    media_image7.png
    Greyscale

Heidoff is silent but Ferguson teaches “…based on the travel state”. (see FIG. 14 where the user can input in a subscription interface a subscription and where in FIG. 12 in block 1300-1308 the items can be delivered by the autonomous vehicle in compliance with the desired time interval and this is communicated to the autonomous vehicle in block 1310)”. 
	It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of Ferguson with the disclosure of Heidoff since Ferguson teaches that an automatic subscription can be provided by a fleet management module that can determine where the robot is and assign the robot to automatically fill the subscription that is automatically requested by the individual customer 202. See FIG. 13-14 where the subscription information can be provided to the fleet manager and the robot can fulfill the subscription each day at the provided time until it is cancelled in an automatic manner. This can provide goods or services to the customer using an autonomous vehicle in a completely automatic manner at repeated intervals. See blocks 1302-1410 and the abstract and paragraph 107-120 and 130-138 of Ferguson.

Claims 4 and 16 are  rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2008/0178196 A1 to Heidoff et al. that is assigned to GOOGLE™ and in view of United States Patent Application Pub. No.: US 2019/0050790A1 to Ferguson that was filed in 2017 and in view of United States Patent Application Pub. No.: US 2018/0077648 A1 to Nguyen filed in 2016 and in view of the ‘816 publication and in view of United States Patent No.: 7,437,375 B2 to Borthakur et al that was filed in 2004.

The 861 teaches “…The method of claim [[2]]1, wherein the component
includes one or more vehicle sensors and the method further comprises:
determining the plurality of metrics indicate  whether the subject vehicle is in a parked state, whether the subject vehicle is traveling at a predefined speed, and whether the subject vehicle is at a predefined location: in response to the subject vehicle being in the parked state, the one or more desired topics include topics associated with point-of-interest information;  (see paragraph 1-10 and claims 1-6 where depending on the travel state of the vehicle different music can be played; see paragraph 1-10 from the bottom where the vehicle can play different music when the vehicle moves from the rural general road to a highway and is moving faster, or alternatively where the vehicle is idling a first music is played where as when the vehicle is moving in a direction the music can be changed; see parargraph 1-14 where the vehicle has sensors including “…The vehicle state detection unit 11 detects a control state of the vehicle (vehicle speed, engine speed, accelerator opening, brake operation state, shift state, etc.), and includes, for example, a sensor. The environmental state detector 12 detects the environmental state of the vehicle (vehicle position, time, weather, etc.). For example, the environmental state detection unit 12 includes a GPS (Global Positioning System), a timer, a sensor, and the like.” And then will play different music tones and musicgen in claims 1-6)
	It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of the ‘861 JP publication with the disclosure of Heidoff since the ‘861 JP publication teaches that a vehicle can determine 1. A GPS location, 2. A vehicle position, 3. A vehicle speed cruise on a highway, 4. If the vehicle is on a general low speed road, and 5 if the vehicle is idling or not and then will play different vehicle music depending on the different items 1-5 above.   This can provide different music or sounds depending on the different vehicle state whereas if the vehicle is idling a first music is played while on a second high speed highway a second different music is played.  See paragraphs 1-18, claim 1-8 and the abstract of the ‘861. 

In regard to claim 4 and claim 16, Heidoff is silent but Nguyen teaches  “in response to the subject vehicle traveling at the predefined speed, the one or more desired topics include topics associated with at least one of traffic information and safety information; and
in response to the subject vehicle being located at the predefined location, the one or more desired topics include topics associated with at least one of weather information and construction information”. (see paragraph 147 and FIG. 6 where the safety alerts are subscribed and provided automatically; see claim 17); 
    PNG
    media_image8.png
    943
    760
    media_image8.png
    Greyscale

	It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of NGUYEN with the disclosure of Heidoff since NGUYEN teaches that an automatic subscription can be provided for safety alerts and also where a vehicle can be monitored via a movement direction in FIG. 21, block 179 and also a location via a street address in FIG. 23.   An subscription information can be provided to the server  in FIG. 6 to monitor the user and the safety of the user.  This can provide a subscription for safety monitoring which can keep the user safe and alert if there is danger.  For example, in FIG. 18, the vehicle 170 can be determined as parked and the user 150 can be injured and down in the shower and an alert can be provided.  See paragraph 1-19 of Nguyen.

Claims 5 and 17 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2008/0178196 A1 to Heidoff et al. that is assigned to GOOGLE™ and in view of United States Patent Application Pub. No.: US 2019/0050790A1 to Ferguson that was filed in 2017 and in view of United States Patent Application Pub. No.: US 2019/0260204 A1 to Koval filed in 2018 and in view of the ‘861 publication and in view of United States Patent No.: 7,437,375 B2 to Borthakur et al that was filed in 2004.


In regard to claim 5 and claim 17, Heidoff is silent but Koval teaches “…5. (Currently Amended) The method of claim [[2]]1, wherein:
determining the  travel state further comprises determining a status of the component;
the status indicates whether a fault is associated with the component; and[[]]
(see paragraph 50) wherein in response to status indicating the fault,
the one or more desired topics associated with the fault. (See paragraph 181)”. 
	It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of KOVAL with the disclosure of Heidoff since KOVAL teaches that an automatic subscription can be terminated based on a disabling device when there is a fault with a meter device.  This can ensure payment can be provided successfully.  See paragraph 180-185 of Koval.

Claim  6 and 18 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2008/0178196 A1 to Heidoff et al. that is assigned to GOOGLE™ and in view of United States Patent Application Pub. No.: US 2019/0050790A1 to Ferguson that was filed in 2017 and in view of United States Patent Application Pub. No.: US20190049958A1 to Liu filed in 2017 and in view of United States Patent No.: 7,437,375 B2 to Borthakur et al that was filed in 2004.

 
In regard to claim 6 and claim 18, HEIDOFF is silent but  Liu et al. teaches “…6. The method of claim 2, wherein the component includes one or more vehicle sensors”. (See paragraph 29-30, 46, 70-71). 
	It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of LIU with the disclosure of Heidoff since LIU teaches that an automatic diagnostic can be provided for all sensors on the vehicle to ensure that all of the sensors are operating or alternatively are in failure.  The embodiments can perform real time extensive diagnostic of sensors based on sensor overlapping and ISO 26262 guideline for Automotive Safety Integrity Level (ASIL) clarification to detect sensor failure and performance limitation. Further, embodiments can analyze the output from verified sensors to monitor outputs from the computer vision/DNN system. This can ensure a correct data integrity and safety in the autonomous vehicle can be provided successfully.  See paragraph 29-35 of Liu.

Claim 7 and 19 are cancelled. 

In regard to claim 7 and claim 19, Heidoff is silent but Liu et al. teaches “…7. The method of claim 6, wherein when the sensor of the subject vehicle, as
the component, indicates that the sensor is not properly functioning”. (See paragraph 29-30, 46, 70-71). 
…selecting the one or
more desired topics from the set of subscriptions further comprises identifying the one or more desired topics associated with the sensor”.(see navigation system 302 and where a communication system provides a navigation source 356A as a subscription; see paragraph 61, 111)”. 	It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of LIU with the disclosure of Heidoff since LIU teaches that an automatic diagnostic can be provided for all sensors on the vehicle to ensure that all of the sensors are operating or alternatively are in failure.  The embodiments can perform real time extensive diagnostic of sensors based on sensor overlapping and ISO 26262 guideline for Automotive Safety Integrity Level (ASIL) clarification to detect sensor failure and performance limitation. Further, embodiments can analyze the output from verified sensors to monitor outputs from the computer vision/DNN system. This can ensure a correct data integrity and safety in the autonomous vehicle can be provided successfully.  See paragraph 29-35 of Liu.


    PNG
    media_image9.png
    948
    807
    media_image9.png
    Greyscale

Claim 8 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2008/0178196 A1 to Heidoff et al. that is assigned to GOOGLE™ and in view of United States Patent Application Pub. No.: US 2019/0050790A1 to Ferguson that was filed in 2017 and in view of the ‘861 publication and in view of United States Patent No.: 7,437,375 B2 to Borthakur et al that was filed in 2004.

Heidoff is silent but Ferguson teaches “8. The method of claim 1, wherein subscribing to the one or more desired topics further comprises:
modifying a subscription request message to include data indicative of the one or more desired topics; and
transmitting the subscription request message to the remote server.
Unit”. (see blocks 1032-1310 and FIG. 12-14 where the subscription can be made for repeating every Monday starting and stopping on a date via a click 1410);
	It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of Ferguson with the disclosure of Heidoff since Ferguson teaches that an automatic subscription can be provided by a fleet management module that can determine where the robot is and assign the robot to automatically fill the subscription that is automatically requested by the individual customer 202. See FIG. 13-14 where the subscription information can be provided to the fleet manager and the robot can fulfill the subscription each day at the provided time until it is cancelled in an automatic manner. This can provide goods or services to the customer using an autonomous vehicle in a completely automatic manner at repeated intervals. See blocks 1302-1410 and the abstract and paragraph 107-120 and 130-138 of Ferguson.

Claim 9 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2008/0178196 A1 to Heidoff et al. that is assigned to GOOGLE™ and in view of United States Patent Application Pub. No.: US 2019/0050790A1 to Ferguson that was filed in 2017 and in view of German Patent Pub. No.: DE102011118149A1 to Bonne and in view of the ‘861 publication and in view of United States Patent No.: 7,437,375 B2 to Borthakur et al that was filed in 2004. 

Heidoff is silent but Bonne teaches “…9. The method of claim 1, wherein the vehicle data is provided by a roadside unit. (See paragraph 13)”. 
	It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of BONNE with the disclosure of Heidoff since BONNE teaches that a sensor on a vehicle can provide data classifying traffic or an accident or alternatively this can come from a vehicle to infrastructure device (sensors from other vehicles or a road side unit) to provide data about an accident and to trigger a protection device.  See paragraph 1-13 and 34 and claims 1-14 of Bonne.


    PNG
    media_image4.png
    603
    758
    media_image4.png
    Greyscale

Claims 10 and 20 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2008/0178196 A1 to Heidoff et al. that is assigned to GOOGLE™ and in view of United States Patent Application Pub. No.: US 2019/0050790A1 to Ferguson that was filed in 2017 and in view of the ‘861 publication and in view of United States Patent No.: 7,437,375 B2 to Borthakur et al that was filed in 2004.
In regard claim 10 and claim 20, Heidoff discloses “…10. The method of claim 1, wherein selecting the one or more desired topics from the set of subscriptions based on the travel state further comprises:
comparing the one or more desired topics to one or more currently
subscribed topics of the subject vehicle, wherein the one or more currently subscribed (see block 30-36 where the personal interest profiles for a user and keywords are shared and shared content is monitored and a user notification is provided indicating a subscription based on personal interest)
topics are stored in the database and are among the one or more topics; and
modifying the one or more currently subscribed topics of the subject vehicle (see paragraph 18 and where in Fig. 1,  a notification is provided based on the personal interest profile in block 15-24 and keywords are monitored in block 28, important events, personal interest, or shared content sources to monitor from the shared content sources to generate a message 14)
to match the one or more desired topics in response to the comparing indicating that the
one or more currently subscribed topics do not match the one or more desired topics. (see paragraph 24-28) (see paragraph 18 and where in Fig. 1,  a notification is provided based on the personal interest profile in block 15-24 and keywords are monitored in block 28, important events, personal interest, or shared content sources to monitor from the shared content sources to generate a message 14 and a notification based on personal profiles 24 and application notifications in block 18)
	It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of Ferguson with the disclosure of Heidoff since Ferguson teaches that an automatic subscription can be provided by a fleet management module that can determine where the robot is and assign the robot to automatically fill the subscription that is automatically requested by the individual customer 202. See FIG. 13-14 where the subscription information can be provided to the fleet manager and the robot can fulfill the subscription each day at the provided time until it is cancelled in an automatic manner. This can provide goods or services to the customer using an autonomous vehicle in a completely automatic manner at repeated intervals. See blocks 1302-1410 and the abstract and paragraph 107-120 and 130-138 of Ferguson.

Claims 11 and 12 rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2008/0178196 A1 to Heidoff et al. that is assigned to GOOGLE™ and in view of United States Patent Application Pub. No.: US 2019/0050790A1 to Ferguson that was filed in 2017 and in view of United States Patent Application Pub. No.: US 2017/0098197 A1 to Yu et al. and in view of the ‘861 publication and in view of United States Patent No.: 7,437,375 B2 to Borthakur et al that was filed in 2004.

    PNG
    media_image10.png
    629
    757
    media_image10.png
    Greyscale

Heidoff is silent but Yu teaches “…11. The method of claim 1 further comprising transmitting a topic suggestion message that identifies the one or more desired topics to a remote vehicle communicatively coupled to the subject vehicle”. (see paragraph 330-334 and FIG. 14 where the vehicle computer is connected to the internet 101 and decision making server 1406 and to external computing system 1407 for travel and tourism) 
    PNG
    media_image11.png
    473
    686
    media_image11.png
    Greyscale

	It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of YU with the disclosure of Heidoff since YU teaches that a vehicle control module can subscribe automatically to receive 1. Traffic alerts, 2. Weather alerts, 3. Travel information and 4. Precise map information. The subscription can provide information and hints to the autonomous vehicle. For example, heavy ice may be on a road ahead.  The av can then exit and take another road and avoid the ice and instead opt for a road with better traction.  The subscription associated with a vehicle can provide data classifying items 1-4.  The potential location of interest to the user may also be determined by current traffic, road, or weather conditions, or combinations thereof. For example, if the weather and roads are very snowy and icy, then it may be unlikely the user wishes to travel by car.  This provides increased safety. See paragraph 330-350 and claims 1-14 of YU.


    PNG
    media_image12.png
    684
    832
    media_image12.png
    Greyscale


Heidoff is silent but Yu teaches “…12. The method of claim 1, wherein the one or more desired topics represent at least one of traffic information and point-of-interest information. ”. (see FIG. 15 and paragraph 330-334 and FIG. 14 where the vehicle computer is connected to the internet 101 and decision making server 1406 and to external computing system 1407 for travel and tourism and traffic server)
	It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of YU with the disclosure of Heidoff since YU teaches that a vehicle control module can subscribe automatically to receive 1. Traffic alerts, 2. Weather alerts, 3. Travel information and 4. Precise map information. The subscription can provide information and hints to the autonomous vehicle. For example, heavy ice may be on a road ahead.  The av can then exit and take another road and avoid the ice and instead opt for a road with better traction.  The subscription associated with a vehicle can provide data classifying items 1-4.  The potential location of interest to the user may also be determined by current traffic, road, or weather conditions, or combinations thereof. For example, if the weather and roads are very snowy and icy, then it may be unlikely the user wishes to travel by car.  This provides increased safety. See paragraph 330-350 and claims 1-14 of YU.
 

Claim 1 and 13 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of  United States Patent Application Pub. No.: US 2017/0098197 A1 to Yu et al. and in view of the ‘861 publication and in view of United States Patent No.: 7,437,375 B2 to Borthakur et al that was filed in 2004.

    PNG
    media_image10.png
    629
    757
    media_image10.png
    Greyscale

In regard to claim 1, and 13, Yu discloses “…1. A method comprising: determining a travel state of a subject vehicle based on vehicle data; (see vehicle computer 1401 and vehicle control module 1405 and a synchronization occurs for road conditions) selecting one or more desired topics from a set of subscriptions based on the travel state, (see FIG. 14 where the server can provide topics of 1. Traffic, 2. Weather, 3. Travel and tourism and 4 maps and points of interest) wherein the set of subscriptions comprise one or more topics stored in a database, (see FIG. 14-15 where the server can provide topics of 1. Traffic, 2. Weather, 3. Travel and tourism and 4 maps and points of interest) 
    PNG
    media_image13.png
    647
    760
    media_image13.png
    Greyscale
and the one or more desired topics are selected from among the one or more topics; and subscribing to the one or more desired topics provided by a remote server. ”. (see paragraph 330-339 and FIG. 14 where the vehicle computer is connected to the internet 101 and decision making server 1406 and to external computing system 1407 for travel and tourism) (see FIG. 14 where the server can provide topics of 1. Traffic, 2. Weather, 3. Travel and tourism and 4 maps and points of interest and FIG. 16 where the georeferenced area provided the automatic action from the monitored data)
In regard to claim 1, and 13, Yu is silent but the ‘861 teaches “….provided by a component within the subject vehicle, wherein the travel state includes
 a plurality of metrics associated with the subject vehicle, and wherein the plurality of metrics indicate a speed 
of the subject vehicle, a location of the subject vehicle, and a travel direction of the subject vehicle;”  (see paragraph 1-10 and claims 1-6 where depending on the travel state of the vehicle different music can be played; see paragraph 1-10 from the bottom where the vehicle can play different music when the vehicle moves from the rural general road to a highway and is moving faster, or alternatively where the vehicle is idling a first music is played where as when the vehicle is moving in a direction the music can be changed; see parargraph 1-14 where the vehicle has sensors including “…The vehicle state detection unit 11 detects a control state of the vehicle (vehicle speed, engine speed, accelerator opening, brake operation state, shift state, etc.), and includes, for example, a sensor. The environmental state detector 12 detects the environmental state of the vehicle (vehicle position, time, weather, etc.). For example, the environmental state detection unit 12 includes a GPS (Global Positioning System), a timer, a sensor, and the like.” And then will play different music tones and musicgen in claims 1-6)
	It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of the ‘861 JP publication with the disclosure of YU since the ‘861 JP publication teaches that a vehicle can determine 1. A GPS location, 2. A vehicle position, 3. A vehicle speed cruise on a highway, 4. If the vehicle is on a general low speed road, and 5 if the vehicle is idling or not and then will play different vehicle music depending on the different items 1-5 above.   This can provide different music or sounds depending on the different vehicle state whereas if the vehicle is idling a first music is played while on a second high speed highway a second different music is played.  See paragraphs 1-18, claim 1-8 and the abstract of the ‘861. 
 
    PNG
    media_image1.png
    642
    1086
    media_image1.png
    Greyscale
Claim 1 is amended to recite and Yu is silent but Borthakur teaches “…selecting one or more desired topics from a set of subscriptions of a publish-subscribe messaging system based on the travel state, wherein the set of subscriptions comprise one or more topics stored in a database of the publish-subscribe messaging system, (see FIG. 7, blocks 700-708) and the one or more desired topics are selected from among the one or more topics; and subscribing to the one or more desired topics provided by a remote server”.   (see FIG. 8, where subscribers 510a-c where the channels can provide the data via a subscription event request and the data is provided from the channels 500a, 500b, and 500c from the publish and subscribe system 600)
	It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of BORTHAKUR with the disclosure of YU since BORTHAKUR teaches that a publish subscription server can include channels 500a-c and receive content from a second server 300. Based on an event or request, several subscribers can receive a subscription and provide this to the subscribers 510a-c from each of the channels 500a-c.  The event can be a query from a device to satisfy and provide the data. See col. 23, lines 11-60 and FIG. 6 and the abstract.

Claim 13 is amended to recite and Heidoff is silent but Borthakur teaches “…a subscription database of a queuing telemetry transport Mqtt messaging system”, (see FIG. 7, blocks 700-708)”.   (see FIG. 8, where subscribers 510a-c where the channels can provide the data via a subscription event request and the data is provided from the channels 500a, 500b, and 500c from the publish and subscribe system 600)
	It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of BORTHAKUR with the disclosure of YU since BORTHAKUR teaches that a publish subscription server can include channels 500a-c and receive content from a second server 300. Based on an event or request, several subscribers can receive a subscription and provide this to the subscribers 510a-c from each of the channels 500a-c.  The event can be a query from a device to satisfy and provide the data. See col. 23, lines 11-60 and FIG. 6 and the abstract.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668